Case 2:17-cv-11249-DPH-DRG ECF No. 66 filed 09/29/20        PageID.587    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

NATHANIEL TESLEY,

                       Plaintiff,

V.                                                  Case No. 17-11249
                                                    Honorable Denise Page Hood
DAVE MARTIN,

                    Defendant.
                                                    /

                    ORDER ADOPTING REPORT AND
              RECOMMENDATION GRANTING IN PART AND
              DENYING IN PART DEFENDANT’S MOTION FOR
                   SUMMARY JUDGMENT [ECF No. 56]

       On April 19, 2017, pro se Plaintiff Nathaniel Tesley (“Tesley”) filed this 42

U.S.C. § 1983 complaint. Tesley alleges Defendant Dave Martin (“Martin”) violated

Tesley’s First Amendment rights when retaliating against Tesley. [ECF No. 1] This

matter is before the Court on Magistrate Judge David R. Grand’s Report and

Recommendation dated June 9, 2020 (the “R&R”). [ECF No. 63] The Magistrate

Judge recommends that the Court grant in part a n d d e n y i n p a r t the Motion for

Summary Judgment. [ECF No. 63, PageID 567]. Tesley timely filed objections to the

R&R.

       The Court has had an opportunity to review this matter and finds that the

                                          1
 Case 2:17-cv-11249-DPH-DRG ECF No. 66 filed 09/29/20           PageID.588     Page 2 of 5




Magistrate Judge reached the correct conclusions for the proper reasons. The Court

also has reviewed Tesley’s objections and finds that both objections concern

nothing more than additional details the Magistrate Judge left out of the R&R.

These details have no bearing on the merits of granting or denying summary

judgment, but the first objection identifies an inaccuracy within the R&R. The

objections are as follows:

    1.   “Plaintiff objects to the fact that in the R&R, as it relates to an appeal of the

underlying out of place misconduct written by Corrections Officer Cook, Your

Honor Judge Grand concludes: ‘Tesley did not appeal the guilty finding…’” [ECF

No. 64, PageID 579]. Tesley states that he did appeal the misconduct results through

all steps of the MDOC process, id. at PageID 579-580, and requests that this fact be

“officially made part of the record and appropriately included, in relevant part, to the

R&R.” Id. at PageID 580 (citing ECF No. 58, PageID 521 and Ex. A; ECF No. 61,

PageID 543).

    The Court agrees that this fact is misstated in the Magistrate Judge’s R&R – but

finds that this mistake is understandable because, as Plaintiff acknowledges, see ECF

No. 64, PageID 580, Plaintiff testified at his deposition that he did not appeal the

guilty finding. See ECF No. 56-4, PageID 508. The Court further finds that this

mistake, however, has no impact on the substantive analysis the Magistrate Judge

                                              2
 Case 2:17-cv-11249-DPH-DRG ECF No. 66 filed 09/29/20       PageID.589    Page 3 of 5




employed or the Magistrate Judge’s conclusions. As Tesley is not objecting to a

substantive finding within the R&R, the Court shall simply clarify that error in this

Order.

    2.   “Plaintiff next objects to Your Honor Judge Grand’s failure to include the

requested Video Footage and ARF Administrative Hearing Log evidence into the

R&R.” Id. at PageID 580. Tesley argues that those logs are “relevant and material

to the causal element of Plaintiff’s retaliation claim…” Id. The Court notes that the

Magistrate Judge addressed this issue. The R&R states “whether Tesley is right or

wrong about the so-called ‘sign in/out log’ the Court does not know. What is known,

however, is that despite the centrality of this particular issue to Tesley’s claim.

Martin has apparently failed to produce this critical document or explain why he is

unable to do so.” [ECF No. 63, PageID 574-575].

    Based on those statements, the Court finds that the Magistrate Judge identified

Martin’s and Tesley’s conflicting claims and acknowledged that some key evidence

to support Martin’s story is missing. The Magistrate Judge then correctly: (a)

concluded that there is a genuine dispute of material fact with respect to the causal

connection for Tesley’s retaliation claim; and (b) denied Martin’s Motion for

Summary Judgment on the retaliation claim. [ECF No.              63. PageID 574.]

Accordingly, the Court holds that the requested footage and log as evidence has been

                                          3
 Case 2:17-cv-11249-DPH-DRG ECF No. 66 filed 09/29/20         PageID.590    Page 4 of 5




appropriately addressed by the R&R.




 For the reasons stated, the Court determines that Tesley’s objections to the R&R

 have no bearing on the well-founded conclusions set forth in the R&R. The Court

 notes the one error identified by Tesley in his first objection, and the error is

 corrected below. The Court otherwise adopts the Report and Recommendation in

 its entirety. Accordingly, for the reasons stated above,



        IT IS ORDERED that the Report and Recommendation of Magistrate Judge

 David R. Grand [Doc. No. 63, filed June 9, 2020] is ACCEPTED and ADOPTED

 as this Court’s findings of fact and conclusions of law, except for the very limited

 correction set forth below.

        IT IS FURTHER ORDERED that Tesley’s Objections [Doc. No. 64, filed

 June 25, 2020] do not constitute a basis for altering the conclusions set forth in the

 R&R.

        IT IS FURTHER ORDERED that Martin’s Motion for Summary

 Judgment [Doc. No. 56, filed November 19, 2019] is GRANTED IN PART, but

 only as to Tesley’s official capacity claim, and DENIED IN ALL OTHER


                                            4
Case 2:17-cv-11249-DPH-DRG ECF No. 66 filed 09/29/20      PageID.591       Page 5 of 5




RESPECTS and the sole remaining claim before the Court is Tesley’s First

Amendment retaliation claim against Martin.

      IT IS FURTHER ORDERED that, in ECF No. 63, PageID 569, the

language at the top of the page that “Tesley did not appeal the guilty finding and

served his top lock sanction from September 24-28, 2016. (Id.; ECF No. 56-4,

PageID.508)” should be, and hereby is, AMENDED AND REPLACED by the

following language: “Tesley appealed the guilty finding regarding his out of place

misconduct, but after the appeal was denied, served his top lock sanction from

September 24-28, 2016. (Id.; ECF No. 58, PageID 521 and Ex. A).”

      IT IS ORDERED.

                                            s/Denise Page Hood
                                            DENISE PAGE HOOD
DATED: September 29, 2020                   United States District Judge




                                        5
